                               UNITED STATES DISTRICT COURT


                               EASTERN DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,                                    No. 1:19-MJ-00242 SKO Click here to enter
                                                             text.
                  Plaintiff,

       v.                                                    DETENTION ORDER
                                                             (Violation of Supervised Release )
EDWARD LOPEZ, JR.,

                  Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
         The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to flee; and/or

   X     The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to pose a danger to the safety of any other person or the community if
released under 18 U.S.C. § 3142(b) or (c).
    X The defendant is to be transported to the Southern District of California – San Diego as soon as
practicable.
       This finding is based on the reasons stated on the record.




   Dated:      December 27, 2019                             /s/ Sheila K. Oberto
                                                  UNITED STATES MAGISTRATE JUDGE
